Title: From James Madison to Levi Hollingsworth, 13 November 1806
From: Madison, James
To: Hollingsworth, Levi



Gentlemen.
Department of State Novr. 13th. 1806.

I have duly received your letter of the 25th. Ult, and shall cause a copy of it to be forwarded to the Ministers of the United States in London, that they may render you such assistance as may be in their power and that it may suggest the utility of arranging means, if possible, for preventing similar sacrifices in future.  I am &c.

James Madison

